Citation Nr: 0000131	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-41 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
schizophrenia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
December 1991.  It appears that he also had 4 years of active 
duty service prior to this.  This appeal was initially before 
the Board of Veterans' Appeals (Board) from a January 1993 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  By means of 
an order dated in December 1996, the Board remanded this case 
for further development.  The case is now returned to the 
Board for a decision.



FINDINGS OF FACT

1.  The appellant was awarded service connection for 
schizophreniform disorder, with a 50 percent disability 
rating, effective from December 1991; a January 1993 rating 
decision reduced that rating to 10 percent, effective from 
April 1993.

2.  At the time of the reduction in rating in 1993, the 
appellant's psychiatric symptoms were, in essence, completely 
controlled and stabilized with medication.  



CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, and Diagnostic 
Code 9204 (1996 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By means of a rating decision dated in July 1992, the 
appellant was granted service connection for schizophrenic 
disorder effective from December 1991; he was assigned a 50 
percent rating at that time.  The medical evidence of record 
at that time included the appellant service medical records, 
which indicate that in 1991, he was admitted to a Naval 
hospital because of nightmares and auditory hallucinations.  
He was reportedly receiving commands to kill someone.  He 
experienced the tactile sensation of someone performing 
fellatio on him.  He also endorsed delusions of the CIA 
controlling people's minds.  He endorsed telepathic and 
clairvoyant abilities.  His delusions and hallucinations were 
resolved with antipsychotic medication.  

Mental status examination in June 1991 showed that the 
appellant's mood was euthymic with a congruent but 
occasionally silly affect.  He adamantly denied suicidal or 
homicidal ideation.  He denied current hallucinations or 
delusional ideation, but was able to relate that he was crazy 
before but is better now.  His memory and cognition were 
intact.  Insight was present and judgment was unimpaired.  
During his hospitalization, he did not manifest any ward 
management problems or psychotic or inappropriate behavior.  
At discharge, he was not psychotic, depressed, suicidal, or 
homicidal.  He was found to suffer from a mental illness of 
psychotic proportions that precluded him from performing 
further military service and he was medically discharged.  
His diagnosis was schizophreniform disorder, undifferentiated 
type, manifested by delusions, auditory and tactile 
hallucinations, flat affect, and social withdrawal, all of 
which lead to marked impairment in social and occupational 
functioning.  Impairment for military service was severe; 
impairment for civilian industrial capacity was considerable.    

A report of a VA psychiatric examination, dated in May 1992, 
indicates that the appellant reported that while on active 
duty in Kuwait, he began to hear voices and that "he felt 
[that] some machine was trying to get him."  He was 
concerned about a mind-controlled device that he thought was 
working on him.  He also felt that monsters were coming to 
get him.  He reported that he received medication some time 
later and that as long as he received his medication, he did 
not have the hallucinatory experiences.  

The examiner reported that on a personality study, the 
appellant indicates that he was not uneasy around others but 
that he did hear voices and had a desire to hurt people.  He 
also reported that his memory was a bit worse than it used to 
be.  He reported that he got along with people.  He did not 
have any employment except to work for his father.  He was 
taking 8 mg Trilafon and 2 mg Cogentin per day.  On this 
medication, he was free from the auditory hallucinations.  On 
intellectual examination, he got 3 out of 4 proverbs, worked 
the math problems correctly, and identified national 
political figures, but not the senators from Florida.  The 
examiner reported that the appellant's illness was correctly 
identified as schizophreniform illness and that it was 
responding quite well to the modest medication with an anti-
psychotic drug.  He adapted reasonably well to working for 
his father and was to continue under treatment here at the VA 
clinic.

A report of a VA examination, dated in August 1992, indicates 
that the appellant reported that he did not "feel just 
right."  The examiner noted that the appellant was unkempt 
in appearance and his clothing was soiled.  His affect was 
slightly flattened.  His mood seemed to be essentially 
euthymic; however, with indications that he felt there was 
nothing really grossly wrong with him except for strange 
feelings in his head.  When lying down, he would occasionally 
feel electricity going down his neck and this would cause him 
to space out.  He felt that if he quit his Trilafon, his 
hallucinations and delusions would return.  He did not know 
why he felt that way but he seemed to be very definite that 
the medication was keeping his thoughts clear and his 
behavior essentially normal.  

The appellant reported that he spent his time in his father's 
furniture store watching television, going to movies, and 
having dates; he was sexually active.  He denied having mood 
swings.  He did not have any evidence of auditory or visual 
hallucinations, thought control, or thought insertion.  
Orientation to time, place, person, and situation was 
adequate.  His memory was intact and insight and judgment 
were fair.  He was competent for VA purposes.  The examiner 
stated that since his illness had lasted more than 6 months, 
the diagnosis was changed to schizophrenia, undifferentiated 
type, subchronic, in remission, stable on medication.

Subsequently, by means of a September 1992 rating decision, 
the RO proposed to reduce the appellant's rating to 10 
percent.  The appellant expressed disagreement, stating that 
the severity of his disability had not changed.  By means of 
a January 1993 rating decision, the RO reduced the disability 
rating to 10 percent, effective from April 1993.

Subsequent medical evidence of record include outpatient 
treatment records dated between from 1995 to the present, 
which indicate that the appellant continues to receive 
medication for his psychiatric disability.  A treatment note 
dated in November 1995 indicates that he worked at the flea 
market locally.  He denied any symptoms of emotional 
disorder.  An April 1996 treatment note indicates that he had 
no problems relating to the emotional disorder.  His illness 
was noted to be stabilized on medication.  A treatment record 
dated in October 1996 indicate that he denied any symptoms 
relating to his emotional disorder.  He continued to operate 
his flea market business.  The diagnosis was psychosis in 
remission.  A treatment note dated in March 1997 indicates 
that he continued to do well with his flea market business.  
His medication was effective; he denied any visual or 
auditory hallucinations.  He lived with his girlfriend and 
got along great with her.  An August 1997 treatment note 
similarly reports that there were no hallucinations and that 
he was stabilized on medication.  A September 1997 treatment 
note indicates that he was quite stable on medication and 
that there were "no signs of TD."  He did hallucinate 
occasionally.  

A treatment note dated in March 1998 indicates that the 
appellant reports that he occasionally heard voices, but that 
this was no problem now that he understood his illness.  His 
main problem was that he needed excess sleep due to the 
medications.  An August 1998 treatment note indicates that he 
was alert and oriented and without any psychotic symptoms.

The Board notes that the appellant failed to report for a VA 
psychiatric examination in July 1999.  His representative has 
asserted that there is no indication in the evidence of 
record that the appellant received notice of the time and 
place of this examination.  However, the Board notes that in 
a supplemental statement of the case, dated in August 1999, 
the RO notified him of this.  There is no indication that the 
appellant made any attempts to reschedule.        

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e).  The law also requires that the veteran be 
given 60 days to present additional evidence showing that 
compensation should be continued at the present level. Id.   
In this case, the above procedural requirements were met. 


Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155. Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present. 38 C.F.R. §§ 4.1 
and 4.2 (1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3.  When any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examinations or in 
use of descriptive terms. 38 C.F.R. § 4.13.

Under the criteria in effect at the time of the reduction of 
the appellant's disability rating, a 10 percent rating was 
awarded for mild impairment of social and industrial 
adaptability.  A 30 percent rating was awarded when there was 
definite impairment of social and industrial adaptability.  
According to VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), 
"definite" means more than moderate but less than rather 
large.  A 50 percent rating is granted when there was 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. Part IV, Diagnostic Code 9204 
(1996).

The Board finds that restoration to the 50 percent rating is 
not warranted under the rating criteria in effect at the time 
of the reduction.  The Board notes that the medical evidence 
of record at the time of the assignment of his 50 percent 
rating included his service medical records which showed that 
he was having a considerable amount of hallucinations and 
delusions.  While these symptoms apparently came under 
control with medication, his physicians still found that his 
impairment for civilian occupation was considerable.  His VA 
psychiatric examination in May 1992, while noting that he 
reported that his symptoms were under control with 
medication, noted a personality study which showed that he 
heard voices and had a desire to hurt people.  His memory was 
noted to be worse.  

The appellant's August 1992 VA examination showed that he had 
no mood swings, auditory or visual hallucinations, thought 
control, or thought insertion.  The appellant reported that 
the medication was keeping his thought clear and his behavior 
essentially normal.  Medical records dated subsequent to that 
confirm that there was sustained improvement.  These records 
show that his psychiatric disability was stabilized on 
medication.  He denied any emotional problems and was able to 
operate his business effectively.  He reported occasional 
hallucinations, but, this did not present any problems for 
him as he understood his illness.  His psychosis was found to 
be in remission.  The Board finds that with the medication, 
the appellant's symptoms were mild and therefore, assignment 
of a 10 percent rating was appropriate.  

The Board notes that new criteria for rating psychiatric 
disabilities became effective on November 7, 1996.  See 61 
Fed. Reg. 52,695-702.  Under the new rating criteria, a 10 
percent rating is granted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
granted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is granted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board finds that even if we were to consider the new 
rating criteria, restoration to a 50 percent rating is not 
warranted.  As mentioned above, the appellant's symptoms are 
essentially controlled by continuous medication.  The medical 
evidence of record does not show any occupational or social 
impairment due to any psychiatric symptoms.  Therefore, the 
claim is denied.  



ORDER

Entitlement to restoration of a 50 percent evaluation for 
schizophrenia is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

